 


114 HR 1954 IH: Energize Emerging Opportunities Act
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1954 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2015 
Mr. Fincher introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To align exemptions for general solicitation of investment in commodity pools similar to the exemption provided for general solicitation of securities under the Jumpstart Our Business Startups Act. 
 
 
1.Short titleThis Act may be cited as the Energize Emerging Opportunities Act. 2.Exemption for general solicitation of investment in commodity poolsWithin 90 days after the date of the enactment of this Act, the Commodity Futures Trading Commission shall— 
(1)revise section 4.7(b) of title 17, Code of Federal Regulations, in the matter preceding paragraph (1), to read as follows:  (b)Relief available to commodity pool operators. Upon filing the notice required by paragraph (d) of this section, and subject to compliance with the conditions specified in paragraph (d) of this section, any registered commodity pool operator who sells participations in a pool solely to qualified eligible persons in an offering which qualifies for exemption from the registration requirements of the Securities Act pursuant to section 4(2) of that Act or pursuant to Regulation S, 17 CFR 230.901 et seq., and any bank registered as a commodity pool operator in connection with a pool that is a collective trust fund whose securities are exempt from registration under the Securities Act pursuant to section 3(a)(2) of that Act and are sold solely to qualified eligible persons, may claim any or all of the following relief with respect to such pool:; and 
(2)revise section 4.13(a)(3)(i) of such title to read as follows:  (i)Interests in the pool are exempt from registration under the Securities Act of 1933, and such interests are offered and sold pursuant to section 4 of the Securities Act of 1933 and the regulations thereunder;. 
 
